Citation Nr: 1108069	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to October 1998.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed, and these matters are properly before the Board for adjudication.

The Veteran appeared and gave testimony before the Board in December 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. 
§ 20.1304 (c) (2010).  

The issue of service connection for Meniere's disease has been raised by the record in the Veteran's December 2010 testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal for service connection for hearing loss and tinnitus is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss and tinnitus are due to routine exposure to acoustic trauma in close proximity to his workspace and berthing area.  He asserts that while he served as a correction specialist when he was onshore, his primary occupation was a signalman aboard five different naval warships and shipyards during his 22 year naval career.  At the December 2010 Board hearing, the Veteran testified that by being on the ships and traveling in the proximity of smokestacks and diesel engines, he was exposed to loud environments.  He stated that he spent more time outside on the signal bridge than inside the signal shack and described not being able to hold a conversation without raising his voice.  He also testified that the sleeping compartments at the bottom of the ship were noisy.  

The Veteran stated that he was offered hearing protection but only used the hearing protection when he was doing work that required the use of hearing protection, such as removing paint with needle guns, which at times required the use of double hearing protection.  He also recalled having tinnitus in 1995, three years prior to separating from active duty.  The Veteran' representative requested that if the Board continued to determine that the evidence is not sufficient to grant the Veteran's claim, that the Veteran be afforded a VA examination to determine the extent of his disability.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the service treatment records show that the Veteran sought treatment for right ear pain and was diagnosed with external otitis in July 1978.  Service treatment records include audiometric testing that may indicated some degree of hearing loss while on active duty.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran also has a current diagnosis of bilateral sensorineural hearing loss and testified that he noticed tinnitus in 1995.  Therefore, the Board finds that the claims for entitlement for service connection for hearing loss and tinnitus must be remanded so that a medical opinion that speaks to the issue of the etiology of the conditions may be rendered pursuant to 38 C.F.R. §  3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination.  The claims folder must be made available to the examiner.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner is requested to review the records and the examiner should specifically indicate whether the Veteran has a current diagnosis of hearing loss and tinnitus.  The examiner should render an opinion as to whether it is as least as likely as not that any currently diagnosed hearing loss and tinnitus had their onset during active service or are otherwise related to active service.  A complete rationale must be provided for each opinion expressed.  If the examiner is unable to provide an opinion, he/she should specifically state why an opinion cannot be expressed.  

2. When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



